Citation Nr: 1127368	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-29 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for tension headaches, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for an acquired psychiatric disability, also described as depression.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to October 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a 30 percent disability rating for headaches and denied service connection for depression and tinnitus.  A notice of disagreement was received in May 2007, a statement of the case was issued in August 2008, and a substantive appeal was received in September 2008.  The Veteran testified at an RO hearing in July 2008.    

The issues of entitlement to service connection for an acquired psychiatric disability and tinnitus are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tension headaches result in a disability picture which more nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 percent for the Veteran's service-connected tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal includes the issue of entitlement to a rating in excess of 30 percent for tension headaches.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The RO has assigned a 30 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code, a 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is in order.  See 38 C.F.R. § 4.124a, DC 8100.

The Veteran filed his claim for an increased rating in April 2006.  A December 13, 2005 VA treatment record showed that the Veteran reported headaches three to four time per week that lasted all day.  He had pain most of the time, but it was severe three to four days.  He reported photophobia.  He was also bothered by loud noises, but there was no nausea or vomiting.  Based on this treatment record, the RO awarded a 30 percent disability rating, effective the date of this record. 

A follow up April 2006 VA treatment record again showed that the Veteran reported the same symptoms.  The assessment was chronic daily headaches with migrainous and rebound features.  

In support of his claim, the Veteran submitted a headache log for April to May 2006.  The log documented almost daily headaches characterized as moderate to severe. 

The Veteran was afforded a VA examination in June 2006.  The claims folder was not available for review.  However, the examiner did review previous treatment records.  The Veteran reported that his headaches intensified after his involvement in a motor vehicle accident in service.  Currently, his headaches were localized to the frontal region, throbbing in character with occasional sharp knifelike component.  The pain varied from four to eight out of 10.  It was associated with nausea, dizziness, photophobia, sonophobia, blurred vision and marked irritability.  The headaches lasted for 24 to 48 hours and were experienced approximately once a week.  The Veteran stated that he was not able to function while experiencing these headaches and exposure to sunlight, stress and excessive movement worsened the headache.  He tended to rest and relax in a dark room.  He was on ibuprofen, Tramadol and Tylenol with oxycodone, but none of the medications were very effective in controlling the headaches.  He did provide that he was fully functional with activities of daily living.  It was noted that he was unemployed and was receiving Social Security Administration (SSA) disability benefits.  The examination was negative for any evidence of intracranial pathology accounting for the Veteran's symptoms.  The impression was migraine headaches, moderate to severe.  The examiner again observed that the Veteran reported that he was unable to maintain ordinary function while experiencing these headaches.  

Follow up VA treatment records up to November 2010 continued to show complaints of chronic daily headaches with migrainous features that were exacerbated by light and chronic pain.  Importantly, a June 2006 record again showed that the headache was present three to four days per week, all day, and the pain on those days was characterized as severe.  

At the RO hearing and in his substantive appeal, the Veteran reiterated that he experienced headaches three to four times per week that lasted 24 to 48 hours.  He was unable to function while experiencing these headaches.  He asserted that his disability met the criteria for a 50 percent disability rating.  

The Veteran was afforded another VA examination in October 2008 with the same examiner.  Again, the claims file was not available for review; however, the examiner reviewed the past VA treatment records and the prior examination report.  The Veteran reported that his headaches had increased in intensity and frequency since the last examination.  The headaches were sharp and non throbbing and ranged from four to eight out of 10 in intensity.  The headaches were associated with nausea, dizziness, photophobia and phonophobia, blurred vision and irritability.  The headaches lasted on average around 48 hours and were experienced once or twice per week.  He indicated that 70 percent of these headaches were severe and completely functionally disabling.  The remaining 30 percent were mild to moderate and permitted ordinary function.  The headaches were exacerbated by exposure to sunlight, stress, excessive movement, loud noises, etc.  He stated that rest and relaxation in a dark quiet room minimally affect the headaches.  He took medications, but none of them actually improved the headache intensity or frequency.  The examiner observed that a 2006 CT of the head showed no evidence of acute intracranial process and was otherwise unremarkable.  The Veteran was fully functional with his activities of daily living, but he had difficulty doing his everyday activities when he experiencing an excruciating headache.  Examination was negative for any other associated neurologic symptoms.  After examining the Veteran, the diagnosis was migraine headaches without aura, moderate to severe.  

In a September 2010 addendum, the examiner indicated that he reviewed the claims file.  It appears that although the Veteran was already service-connected for headaches, the examiner was asked to given an etiological opinion.   The examiner opined that although the Veteran reported headaches prior to the motor vehicle accident, the exacerbation of headaches was most likely secondary to head the injury in service.  No further information for rating purposes was given.  

Therefore, based on the evidence of record, the Board finds that a 50 percent disability rating is warranted pursuant to the diagnostic rating criteria for migraine headaches, 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The evidence of record shows that the Veteran experiences at least three to four headaches per week and around 70 percent of them have been characterized as severe lasting from one to two days.  During this time, he is unable to function.  Thus, the Board finds that the evidence demonstrates frequent, completely prostrating and prolonged attacks.  Further, although it is unclear as to why the Veteran is currently unemployed and receiving SSA benefits, based on the description of his inability to function, it would be reasonable to assume that these attacks produce severe economic adaptability.  In conclusion, when resolving the benefit in favor of the Veteran, the Board finds that a 50 percent disability rating is warranted for the Veteran's service-connected tension headaches.  See 38 U.S.C.A. § 5107.  Further as the disability picture has remained consistent throughout the appeal period, the Board finds that the 50 percent disability rating should be awarded effective December 13, 2005.  See Hart.  

The Board further notes that a 50 percent disability rating is the highest rating assignable under the current rating criteria for migraine headaches.  See 38 C.F.R.  § 4.124(a), Diagnostic Code 8100; see Grantham, 114 F. 3d at  1158.  As discussed above, at the RO hearing and in his substantive appeal, the Veteran specifically requested a 50 percent disability rating.  The Board views the Veteran's communication in this regard as expressly limiting his appeal to a 50 percent rating.  As such, extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) is not necessary.  Under these circumstances where there is a clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the Board is not required to consider entitlement to other ratings for that disability.  AB v. Brown, 6 Vet.App. 35, 39 (1993). 

In closing, under the Veterans Claims Assistance Act (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  The Board notes that the Veteran was sent a VCAA notice in May 2006 as well as afforded VA examinations.  The Board notes that SSA records have not been associated with the claims file.  However, there would be no useful purpose in delaying the Board's grant to obtain these records.  In sum, given that a full grant of the benefit sought on appeal has been awarded, there is no resulting prejudice to the Veteran as a result of any failure with regard to VCAA notice or assistance requirements. 


ORDER

Entitlement to a disability rating of 50 percent for migraine headaches is warranted.  To that extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits.


REMAND

As noted above, the record shows that the Veterans is receiving SSA disability benefits; however, the Veteran's SSA records have not been requested.  Thus, the RO should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran is also seeking service connection for an acquired psychiatric disability, including depression.  He has primarily claimed that his depression is secondary to his service-connected headaches.  VA treatment records continued to show that the Veteran reported that he became more depressed due to persistent pain from migraine headaches.  The Veteran was afforded a VA examination in March 2007, which diagnosed major depressive disorder.  The examiner opined that the Veteran's major depressive disorder was not a result of or aggravated by the headaches.  However, the Veteran was afforded another VA examination in October 2008, which found that it was at least as likely as not that the Veteran migraine headaches aggravated his depression.  

Nevertheless, neither examination offered a clear opinion as to whether the Veteran had an acquired psychiatric disability directly related to service.  Importantly, in his report of medical history prior to discharge, the Veteran reported depression, excessive worry, and nervous trouble.  When determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board observes that the March 2007 VA examination report indicated that the Veteran reported depression prior to service.  However, the Veteran's July 1969 service enlistment examination showed that the Veteran was clinically evaluated as psychiatrically normal.  The Board observes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Accordingly, he is presumed sound upon his entrance into service with respect to any psychiatric disability.  Under the circumstances, the Board finds that the Veteran should be afforded another VA examination to determine whether he has a psychiatric disability directly related to service.  Further, given the contradictory medical opinions, the examiner should also opine as to whether his psychiatric disability is proximately due to or aggravated by his service-connected headaches.  

Further, with respect to the issue pertaining to tinnitus, the Veteran claims that his tinnitus is due to the head injury in service or, in the alternative, secondary to his service-connected headaches.  The evidence of record appears to indicate that the Veteran suffered some sort of head injury during a motor vehicle accident while in service.  VA treatment records showed complaints of tinnitus.  In support of his claim, the Veteran also submitted publications that appeared to indicate that tinnitus could be related to a head injury or associated with other symptoms such as headache.  An October 2008 VA examination found that the Veteran's tinnitus was not related noise exposure in service, but recommended that the Veteran be seen by a physician, possibly a neurologist, to determine the connection of his tinnitus to headaches.  In February 2011, the Veteran was afforded another VA examination with a physician's assistant.  The examiner found that tinnitus was not related to the Veteran's service-connected headaches.  Although, the claims file was not available for review, the examiner determined that it was not necessary to review the file as this was a scientific question and there was no scientific/medical evidence establishing such a relationship between headaches and tinnitus.  Unfortunately, the claims file did include medical publications that indicated a link between tinnitus and headaches and head injury.  Accordingly, in the instant case, it was necessary for the claims file to be reviewed in conjunction with the examination so that this evidence could be addressed.  

Moreover, the examiner did not address whether there was any relationship between the Veteran's tinnitus and the actual head injury that occurred in service.  In this case, the Board also finds it significant that the examination was done by a physician's assistant, whereas, the previous audiological evaluation suggested that given the complex nature of this issue, the examination should possibly be done by a neurologist.  Therefore, the Board finds that the February 2011 examination is insufficient for appellate review and the Veteran should be afforded another VA examination with a neurologist.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Lastly, the record shows that the Veteran receives ongoing treatment for these disabilities at the VA.  Thus, the RO should obtain VA treatment records from November 2010 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain copies of all VA treatment records from November 2010 to the present. 

2.  The RO should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the veteran.

3.  Thereafter, the Veteran should be scheduled for another VA psychiatric examination to determine the nature and etiology of any currently acquired psychiatric disability.  The claims file must be provided to the examiner for review.  The examiner should identify all of the Veteran's current psychiatric diagnoses, if possible.  Based on a review of the claims file and the results of the Veteran's examination, the examiner should answer the following:

a)  Is it at least as likely as not (a 50 percent or more likelihood) that any current psychiatric disability is related to active service or any incident of service?  

b)  Is it at least as likely as not (a 50 percent or more likelihood) that any current psychiatric disability was caused by the Veteran's service-connected tension headaches?

 c)  Is it at least as likely as not (a 50 percent or more likelihood) that any current psychiatric disability has been aggravated by the Veteran's service-connected tension headaches?

A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be provided, then the examiner(s) must explain why in his or her examination report.

4.  The Veteran should also be scheduled for a VA examination with a neurologist to determine the nature and etiology of his tinnitus.  The claims file must be provided to the examiner for review.  Based on a review of the claims file and the results of the Veteran's examination, the examiner should answer the following:

a)  Is it at least as likely as not (a 50 percent or more likelihood) that tinnitus is related to active service or any incident of service, including any head injury from a motor vehicle accident?  

b)  Is it at least as likely as not (a 50 percent or more likelihood) that tinnitus was caused by the Veteran's service-connected tension headaches?

 c)  Is it at least as likely as not (a 50 percent or more likelihood) that tinnitus has been aggravated by the Veteran's service-connected tension headaches?

A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be provided, then the examiner(s) must explain why in his or her examination report.

5.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

6.  Thereafter, the issues on appeal should be
readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


